                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                :    No. 1:18-cr-131
                                        :
                                        :
                      v.                :
                                        :
                                        :
ERIC BANKS                              :    Judge Sylvia H. Rambo

                                  ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Defendant Eric Banks’s motion to suppress statements made to law

enforcement (Doc. 26) and supplemental motion to suppress physical evidence (Doc.

41) are DENIED WITH PREJUDICE.


                                              s/Sylvia H. Rambo______________
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: May 13, 2019
